Case: 5:17-cr-00096-JMH-CJS Doc #: 42 Filed: 09/10/21 Page: 1 of 2 - Page ID#: 140



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON


UNITED STATES OF AMERICA,                  )              Criminal Case No.
                                           )             5:17-cr-96-JMH-CJS
       Plaintiff,                          )
                                           )                Civil Case No.
v.                                         )             5:20-cv-373-JMH-CJS
                                           )
GARY L. THOMAS,                            )             MEMORANDUM OPINION
                                           )                  AND ORDER
       Defendant.                          )

                                       ***

       Gary L. Thomas filed a Motion to Vacate, Amend, or Correct

Sentence Pursuant to 28 U.S.C. § 2255. [DE 32]. This matter was

referred to United States Magistrate Judge Candace J. Smith for

initial scrutiny, and she has recommended the Motion to Vacate

[DE    32]   be   denied    because   it       was    untimely     filed.   [DE   41].

Although afforded the opportunity to do so, Thomas has failed to

object to Magistrate Judge Smith’s Report and Recommendation [DE

41].    As    stated       in   Magistrate       Judge        Smith’s   Report     and

Recommendation      [DE    41],   “Failure       to    make    a   timely   objection

consistent with [28 U.S.C. § 636(b)(1)] and [Rules Governing

Section 2255 Proceedings for the United States District Courts,

Rule 8(b)] may, and normally will, result in waiver of further

appeal to or review by the District Judge and Court of Appeals.”

[DE 41, at 8 (citing Thomas v. Arn, 474 U.S. 140, 155 (1985);




                                           1
Case: 5:17-cr-00096-JMH-CJS Doc #: 42 Filed: 09/10/21 Page: 2 of 2 - Page ID#: 141



United States v. Walters, 638 F.2d 947, 950 (6th Cir. 1981))].

Accordingly,

      IT IS ORDERED as follows:

      (1)    United    States   Magistrate     Judge    Candace    J.   Smith’s

Report and Recommendation [DE 41] is ACCEPTED and ADOPTED in its

entirety as the Opinion of the Court;

      (2) Gary L. Thomas’s Motion to Vacate, Amend, or Correct

Sentence Pursuant to 28 U.S.C. § 2255 [DE 32] is DENIED;

      (3) This action is DISMISSED and STRICKEN from the Court’s

docket;

      (4) No certificate of appealability shall issue; and

      (5) Judgment shall be entered contemporaneously with the

present Memorandum Opinion and Order.

      This 10th day of September, 2021.




                                        2
